Malone Jr., J. Appeals from three orders of the Family Court of Clinton County (Lawliss, J.), entered May 16, 2008, which, among other things, in a proceeding pursuant to Family Ct Act article 10, extended the placement of respondent’s children with a suitable relative.
By orders entered May 16, 2008, Family Court continued the placement of respondent’s three children, all of whom the court previously had adjudicated to be neglected, with a suitable relative pending a further hearing. Thereafter, in September 2008, respondent consented to three orders awarding legal and physi*1024cal custody of the children to their maternal grandmother and maternal stepgrandfather in separate proceedings commenced pursuant to Family Ct Act article 6. In conjunction therewith, Family Court, by orders entered September 16, 2008, canceled the then-pending permanency hearing and terminated all prior orders issued in the context of the neglect proceeding. These appeals ensued.
Respondent’s counsel seeks to be relieved of her assignment upon the ground that there are no nonfrivolous issues to be pursued on appeal (see Anders v California, 386 US 738 [1967]). The May 2008 placement orders—the only orders from which respondent has appealed—have been rendered moot by the September 2008 consent orders awarding custody of respondent’s children to their maternal grandparents (see Matter of Chelsea M. [Ernest M.], 68 AD3d 1489, 1489-1490 [2009]). As the underlying appeals are moot, we need not address counsel’s application to be relieved of her assignment (see id.; Matter of Lind v Sepulveda, 66 AD3d 1087, 1087-1088 [2009]; Matter of Senator NN., 21 AD3d 1187, 1188 [2005]).
Cardona, P.J., Peters, Rose and Stein, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.